Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 11 and 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 11 should be designated by a legend such as --Prior Art-- because comparative example is old as described.  See MPEP § 608.02(g) i.e. Figures showing the prior art are usually unnecessary and should be canceled. Ex parte Elliott, 1904 C.D. 103, 109 OG 1337 (Comm’r Pat. 1904). However, where needed to understand applicant’s invention, they may be retained if designated by a legend such as "Prior Art.". Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20170248630 A1) in view of Hemmi (WO 2013080675 A1).
Regarding claim 1, Yamamoto et al. (hereafter Yamamoto) at fig. 1A-1C discloses a contact probe [70] that electrically connects a test board [8] to an inspection device [9], the contact probe comprising: a barrel [40] formed in a cylindrical shape [conductive tube] having opposite ends opened [near 41 and 42], extending in an axial direction [vertical direction as shown] and including a caulked portion [41 or 42] formed to reduce an inner diameter [as shown]; an inspection device side terminal [first plunger 10] having a base end side fixed [portion of 10 near 13, 13a fixed to 41] to a side of one end [top end of 10 as shown] of the barrel [40] and having a tip end [11a] in contact with the inspection device [9, see fig. 1C]; a test board side terminal [second plunger 20] housed, on a side of the other end [bottom end near 42] of the barrel [40], to be movable forward and backward [as shown] and having a tip end [21] in contact with the test board [8a of 8, see fig. 1C]; and a spring [30] disposed [as shown], wherein the test board side terminal includes a stop portion [24] that is to abut on the caulked portion [42] in a direction from the one end side of the barrel toward the other end side in the barrel, and a terminal body [21, 22, 23] that projects from the other end of the barrel, and the terminal body includes, in order from the tip end, a first shaft section [21] that is arranged to come in contact with the test board [8], a second shaft section [22] having a diameter larger [tapered shape] than a diameter of the first shaft section, and a third shaft section [23] having a diameter [as shown] and having at least a part to be housed [as shown, near 42] in the barrel. 
Yamamoto discloses all the elements except for a third shaft section having a diameter smaller than the diameter of the second shaft section. Hemmi in similar environment discloses an inspection device 51, a test board 19, a contact probe 11 comprising a terminal body [16] includes, in order from the tip end [tip as shown], a first shaft section [shaft of the tip], a second shaft section [flange section as shown below the tip of 16] having a diameter larger [as shown] than a diameter of the first shaft section [as shown], and a third shaft section [section below flange section as shown] having a diameter [as shown] smaller [as shown] than the diameter of the second shaft section and having at least a part to be housed [as shown] in the barrel [15].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the terminal body of Yamamoto as taught by 
Regarding claim 2, Modified Yamamoto discloses the caulked portion [42] is formed at the other end [end near 42] of the barrel. 

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitation of claim 3 calling for an inspection socket, comprising: a socket movable part that is attached to be movable away from and close to a socket body in a state where the tip end side of an inspection device side terminal that projects from the socket body is inserted into a pedestal through hole, and on which a inspection device is mounted, wherein a test board side through hole has a diameter smaller than the diameter of a second shaft section. 
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitation of claim 4 calling for an inspection socket, comprising: a socket movable part that is attached to be movable away from and close to a socket body in a state where the tip end side of an inspection device side terminal that projects from the socket body is inserted into a pedestal through hole, and on which an inspection device is mounted, wherein a test board side through hole has a diameter smaller than the diameter of a second shaft section. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 25, 2021

/PARESH PATEL/Primary Examiner, Art Unit 2868